DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-9, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al (PB-PUB US 2014/0030152) in view of Tabata et al (WO 2015/049781, references referred to PG-PUB US 2016/0234925 as an equivalent English document).
Regarding claims 1 and 9, Nishimura et al disclose an ozone generating and supplying system (ABSTRACT). The apparatus comprises
(1) an oxygen supplying source 99, wherein a high purity oxygen gas containing less than 10 PPM of nitrogen is used (i.e. a raw material supply apparatus……oxygen gas,…nitrogen gas of less than 0.1%,  Figure 1, paragraphs [0068] & [0072]);
(2) an ozone gas supplying system 10 comprising
(i) a power source 2 including (a) an inverter 2b for generating high frequency voltage and (b) a transformer Tr for raising the voltage, and 
(ii) an ozone generator 1, wherein the ozone generator 1 receives power supply from the power source 2 and oxygen from the oxygen supplying source 99 to produce ozone having a concentration of 200 g/m3 or higher (i.e. an ozone generating apparatus…includes an inverter …, a transformer, and an ozone gas generator, ….having a concentration of …, Figures 1, 5, & 12, paragraphs [0071], & [0198] – [0202]);
(3) an ozone treatment apparatus 12, wherein the ozone treatment apparatus 12 may be utilized for semiconductor washing/manufacture or water treatment and the ozone gas having a concentration of 200 g/m3 or higher at various pressure may be used for the same purpose (i.e. an application apparatus……, under a pressure…, Figures 1, 9, & 11, paragraphs [0071], [0143], [0162], [0300] & [0301]); and 
(4) a photocatalyst 1d applied to a discharge surface of the ozone generator (i.e. …a discharge surface formed of a photocatalyst material, Figure 1, paragraphs [0072] & [0082]).
Nishimura teaches a transformer, but does not teach a resonance transformer. However, Tabata et al disclose an ozone generating apparatus (ABSTRACT & paragraph [0040]).Tabata teaches that the ozone generating apparatus comprises a power supply apparatus 10 for applying voltage to an ozone generator 5 , wherein the power supply apparatus comprises an inverter 3 and a resonance transformer 4 (Figures 1 & 9, paragraphs [0041] , [0045], [0049], & [0090]). Tabata further indicates that the resonance transformer can perform a stable resonance action for operating the ozone generator stably for a long period of time with improved power factor (paragraphs [0018] & [0109] – [0110]). Therefore, it would be obvious for one having ordinary skill in the art to utilize a resonance transformer as suggested by Tabata in order to stably operating the ozone generating device of Nishimura for a long period of time with improve power factor.
With respect to the limitans of “to perform ozone usage processing”, it is a recitation for intended use. A recitation with respect to the manner in which a claimed apparatus is intended to employed does not differentiate the claimed apparatus from a prior art if the prior art teaches all the structural limitations of the claim (see MPEP 2114).
The limitations of “a post-ozone processing substance” and “a pre-ozone processing substance” are material worked upon the device. It has been held that material worked upon a device does not limit the apparatus claim from the prior art (MPEP 2115). 
It should be noted that the limitations of “the application apparatus receives……, under a pressure environment of at least 0.2 MPa” is related to manners of operating the device. It has been held that manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114).  
Since the apparatus of Nishimura/Tabata comprises substantially the same structures as claimed, it is fully capable of performing the claimed functions.
Regarding claims 3 and 11, Nishimura teaches a power source 2 for supplying voltage to the ozone generator 1 (Figures 1, 5, & 12, paragraphs [0071], & [0198] – [0202]), It should be noted that “using a renewable energy source” is a recitation for intended use. A recitation with respect to the manner in which a claimed apparatus is intended to employed does not differentiate the claimed apparatus from a prior art if the prior art teaches all the structural limitations of the claim (see MPEP 2114).
Regarding claims 5, 8, 13, and 16, Nishimura teaches that the ozone treatment apparatus 12 may be utilized for semiconductor manufacture and/or water treatment (Figure 1, paragraphs [0300] & [0301]). The cited limitation is a recitation for intended use. A recitation with respect to the manner in which a claimed apparatus is intended to employed does not differentiate the claimed apparatus from a prior art if the prior art teaches all the structural limitations of the claim (see MPEP 2114).
Regarding claims 6 and 14, the cited limitation is material worked upon the device. It has been held that material worked upon a device does not limit the apparatus claim from the prior art (MPEP 2115).
Regarding claims 7 and 15, Nishimura teaches that the ozone treatment apparatus 12 may be utilized for semiconductor washing/manufacture or water treatment and include a unit for storage of wafer or water (Figure 1, paragraphs [0002], [0021], [0300] & [0301]). If not, one having ordinary skill in the art would have realized to utilize a storage unit for wafer or water.
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al (PB-PUB US 2014/0030152) and Tabata et al (WO 2015/049781, references referred to PG-PUB US 2016/0234925 as an equivalent English document) as applied to claims 1 and 9 above, and further in view of Weber et al (PG-PUB US 2014/0132381).
Regarding claims 2 and 10, Tabata teaches that (i) the power supply apparatus can provide power having a frequency in a range of 10 kHz to 60 KHz (paragraph [0040]); and (ii) the resonance transformer 4/7 comprises a transformer body (Figures 1 & 9, paragraphs [0049], & [0110]), but Nishimura/Tabata does not teach an aluminum covering member to cover only the transformer body or an air-cooled cooling space/path. However, Weber et al disclose a transformer (ABSTRACT). Weber teaches that an aluminum housing 72/102 encloses only a transformer and a fan is provided for directing air through the housing in cooling channels via air baffles 74/106/108/110 (Figures 4 & 5 , paragraphs [0040] & [0041]). Weber further indicates that the aluminum housing provides mechanical protection for the transformer and the cooling channels guided by the air baffles improve the cooling effect (paragraph [003.0]). Therefore, it would be obvious for one having ordinary skill in the art to provide an aluminum housing covering only the transformer and air-cooling channels within the housing as suggested by Weber in order to protect the transformer and effectively cool the transformer within the device of Nishimura/Tabata with reasonable expectation of success.
Since the apparatus of Nishimura/Tabata/Weber comprises substantially the same structures as claimed, it is fully capable of performing the claimed functions.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al (PB-PUB US 2014/0030152) and Tabata et al (WO 2015/049781, references referred to PG-PUB US 2016/0234925 as an equivalent English document) as applied to claims 1 and 9 above, and further in view of Mathur et al (PG-PUB US 2004/0149234).
Regarding claims 4 and 12, Nishimura teaches that the raw material gas is supplied from a cylinder and contains small amount of nitrogen, wherein moisture is further removed by a gas filter/moisture removers 59 (i.e. an oxygen gas purifier, Figures 1 & 16, paragraphs [0073], [0093], & [0262]), but Nishimura/Tabata does not teach an oxygen extraction apparatus for extracting oxygen from air. However, Mathur et al disclose an oxygen generator for an ozone generator (ABSTRACT & paragraph [0016]). Mathur teaches that an oxygen generator 40 is in fluid communication with an ozone generator 600 for suppling oxygen to the ozone generator, wherein the oxygen generator 40 removes nitrogen from air with a PSA/VSA-based device (i.e. an oxygen extraction apparatus for extracting oxygen from air, Figure 3, paragraphs [0044] & [0049]). Mathur further indicates that the oxygen generator is portable and may provide high purity of oxygen (paragraph [0046]). Therefore, it would be obvious for one having ordinary skill in the art to utilize an oxygen generator as suggested by Mathur in order to provide high purity of oxygen with a compact oxygen generator within the device of Nishimura/Tabata.
Response to Arguments
In response to the arguments regarding claims 1 and 9 that Nishimura does not disclose ozone gas having a concentration of 200 g/m3 under a pressure of at least 0.2 MPa (page 3 of REMARKS), Nishimura specifically teaches that the setting pressure of the apparatus is varied between 0.2 MPa to 0.3 MPa (Figure 9, paragraph [0143], NOTE: the set pressure is indicated in Figure 9) and the ozone concentration is up to 360 g/m3 (Figure 11, paragraph [0162]). Therefore, Nishimura teaches limitations regarding ozone concentration and the pressure. 
Moreover, it should be noted that the limitations of “the application apparatus receives…… under a pressure environment of at least 0.2 MPa” is related to manners of operating the device. It has been held that manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114). Since the apparatus of Nishimura/Tabata comprises substantially the same structures as claimed, it is fully capable of performing the claimed functions.

Conclusion
Claims 1-16 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795